Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 4, 2022

                                      No. 04-22-00041-CV

                          IN THE INTEREST OF O.L.S., A CHILD

                   From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00361
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

         The clerk’s record was originally due January 21, 2022 and was not filed. On January 21,
2022, the district clerk filed a notification of late record requesting an extension of time to file
the record. On January 28, 2022, the district clerk filed the clerk’s record. Accordingly, the
district clerk’s request for an extension of time is DENIED AS MOOT.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court